Case 1-20-00053-cjf         Doc 32   Filed 12/01/20 Entered 12/01/20 12:14:29             Desc Main
                                     Document     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WISCONSIN


In re:                                         )
                                               )
TODD A. BARNHARDT and                          )       Case No. 1-19-13897-cjf
STACY R. BARNHARDT,                            )
                                               )
Debtors.                                       )


PATRICK S. LAYNG,                              )
United States Trustee,                         )
               Plaintiff,                      )       Adv. No. 1-20-00053-cjf
v.                                             )
                                               )
TODD A. BARNHARDT and,                         )
STACY R. BARNHARDT,                            )
           Defendants.                         )




                    MOTION TO DISMISS ADVERSARY PROCEEDING


         NOW COMES, the Plaintiff, Patrick S. Layng, United States Trustee for the Western

District of Wisconsin, by his attorney, Jennifer K. Niemeier, and alleges the following for his Motion

to Dismiss Adversary Proceeding:

         1.     On June 26, 2020, the United States Trustee filed the Adversary Complaint in this

case against Defendants Todd A. Barnhardt and Stacy R. Barnhardt pursuant to 11 U.S.C. § 727(a).

         2.     On November 25, 2020, the United States Trustee and Defendant Todd A.

Barnhardt filed a stipulated waiver of discharge in the main case, case no. 19-13897, which was

approved by the Court on November 30, 2020.

         3.     The denial of discharge renders the United States Trustee’s Complaint as to Todd A.



                                                   1
Case 1-20-00053-cjf      Doc 32       Filed 12/01/20 Entered 12/01/20 12:14:29         Desc Main
                                      Document     Page 2 of 3


Barnhardt moot.

       4.      The United States Trustee moves to dismiss the Adversary Complaint against both

Todd A. Barnhardt and Stacy R. Barnhardt.

       WHEREFORE, Plaintiff, the United States Trustee, respectfully requests that this Court

dismiss this adversary proceeding and cancel the final hearing scheduled for December 9-11, 2020.


Dated: December 1, 2020                                 Respectfully submitted,

                                                        PATRICK S. LAYNG
                                                        United States Trustee


                                              By:         /s/ Jennifer K. Niemeier
                                                        Jennifer K. Niemeier
                                                        Trial Attorney

Office of the United States Trustee
780 Regent Street
Suite 304
Madison, Wisconsin 53715
(608) 264-5522
Jennifer.Niemeier@usdoj.gov




                                                    2
Case 1-20-00053-cjf      Doc 32     Filed 12/01/20 Entered 12/01/20 12:14:29              Desc Main
                                    Document     Page 3 of 3




                                 CERTIFICATE OF MAILING

        The undersigned hereby certifies that on December 1, 2020, a copy of the U.S. Trustee’s Motion
to Dismiss Adversary Proceeding were served via CM/ECF on Attorney Allison V. Shepard and via
first class mail to:

Todd A. Barnhardt and
Stacy R. Barnhardt
1824 Sherwood Boulevard
Eau Claire, WI 54703



                                                  /s/ April Wentz
                                               April Wentz
                                               Legal Assistant




                                                  3
